UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2013 Date of reporting period:October 31, 2013 Item 1. Reports to Stockholders. Annual Report For the year ended October 31, 2013 EDGAR LOMAX VALUE FUND Annual Report October 31, 2013 Dear Fellow Shareholder: We are pleased to report that the Edgar Lomax Value Fund completed another successful year on this past October 31 (its 16th year of operation).Continued growth in the value of the Fund’s investment holdings as well as the number of shareholders in the Fund has brought it to more than $43 million in net assets.While the recent “hot” market environment has, perhaps, made investing look a bit easy, we remain committed to selecting what we believe are high-quality stocks of the nation’s largest corporations, knowing that no market trend can push stocks higher indefinitely. Specifically, ongoing monetary stimulus by the Federal Reserve (known as Quantitative Easing, or “QE”) has produced the proverbial “rising tide” that has lifted most stocks, most notably those of lower-quality companies—for example, such companies may pay little to no dividend, produce inconsistent or lower levels of earnings or finance their businesses with inordinate amounts of debt.So, while the Fund’s performance has been quite strong, the general Fed-induced fervor in the stock market has temporarily obscured what we believe is the full potential of our high-quality holdings to outperform the benchmark indexes.In the meantime, here is a summary of average annual total returns through October 31, 2013: Fund S&P 500/Citigroup Value S&P 500 1-year 24.83% 28.36% 27.18% 5-year 13.46% 13.49% 15.17% 10-year 7.10% 7.24% 7.46% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 205-0524 or visiting www.edgarlomax.com.Before deducting fees that the Advisor contractually waived or expenses of the Fund that the Advisor absorbed, the gross expense ratio is 1.43%*; however, after such waivers or absorptions by the Advisor, the Fund’s net expense ratio is 0.99%. In our market analyses over the past several years, we repeatedly pointed out that we believed the Federal Reserve’s QE programs were the principal factor behind the unusually strong relative performance of riskier assets—namely, smaller-cap stocks and, even, larger-cap names whose fundamentals don’t meet our investment criteria (e.g., strong balance sheets, solid records of profitability and histories of consistent dividend payments).Consequently, as the Fed even attempts to discontinue (starting with a “tapering” announcement) its aggressive money-printing program, we believe our holdings are likely to show strong relative outperformance versus the aforedescribed lower-quality stocks. * Figures are from the Fund’s prospectus dated 2/28/13. The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Net Annual Fund Operating Expenses do not exceed 0.99% (excluding “Acquired Fund Fees and Expenses” and extraordinary expenses) through at least 2/27/14. In addition, the Advisor has voluntarily agreed to waive a portion of its investment advisory fee contingent upon the Fund’s performance versus the S&P 500/Citigroup Value. While the Advisor may discontinue its voluntary waiver at any time after 2/27/14, it has no intention of doing so. Before closing, let’s look at examples of the Fund’s stocks and how they performed for us during the year ended October 31, 2013.For a detailed list of our holdings, please see the “Schedule of Investments” in this report.Among big gainers during the period were our Industrial names, which climbed just over 39% as a group.Among them, Raytheon and Lockheed Martin rose 49.4% and 43.9%, respectively, and each still maintains a below-market price-to-earnings ratios (“P/E”) of about 14.4 due to strong recent profits.Another significant—some might say surprising—contributor to the Fund’s full-year performance was our entire Materials sector, where all of the stocks moved up substantially (double digits, in fact).Our holdings here include Dow Chemical (up 45.6% during the year) and DuPont (up 43.0%).The Fund’s largest position as of October 31, Intel, put in what appears in comparison to be a meager 20.2% return for the year.Perhaps some were expecting a much quicker adjustment to the changing personal computer market than Intel’s apparent “snail’s pace” push into mobile devices.However, we have not lost sight of Intel’s historical ability to adapt to the ever-changing marketplace, its resulting record of steady and solid profits and, finally, its generous dividend yield of about 3.7% and P/E of just 12.9. Once again, we greatly appreciate your investment in the Fund and trust that you are pleased with our service to date.Meanwhile, you can be sure that we will continue to extend our best efforts on your behalf. Cordially, Randall R. Eley Phillip A. Titzer Chief Investment Officer Portfolio Manager Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk; principal loss is possible.“Value” investing as a strategy may be out of favor in the market for an extended period. Value stocks can perform differently from the market as a whole and from other types of stocks. Investment performance reflects expense waivers in effect.In the absence of such waivers, total return would be reduced. The opinions expressed are those of the investment advisor, are subject to change, and forecasts made cannot be guaranteed.Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please see the Schedule of Investments in this report for current Fund holdings information. The Price-to-Earnings (P/E) Ratio is calculated by dividing the current price of a stock by the company’s trailing 12 months’ earnings per share. The Dividend Yield is calculated by dividing a company’s per-share projected annual dividend payment by the company’s stock price per share. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.The S&P 500/Citigroup Value Index is a capitalization-weighted index of stocks in the S&P 500 Index which exhibit strong value characteristics.You cannot invest directly in an index. 2 EDGAR LOMAX VALUE FUND Comparison of the change in value of a hypothetical $10,000 investment in the Edgar Lomax Value Fund vs. the S&P 500® Index, the S&P 500®/Citigroup Value Index, and the Lipper Large-Cap Value Funds Index Total Return: One Year Five Years1 Ten Years1 Edgar Lomax Value Fund 24.83% 13.46% 7.10% S&P 500® Index 27.18% 15.17% 7.46% S&P 500®/Citigroup Value Index 28.36% 13.49% 7.24% Lipper Large-Cap Value Funds Index 28.82% 13.90% 7.04% Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (866) 205-0524 or visiting www.edgarlomax.com. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The S&P 500®/Citigroup Value Index is a market-value-weighted index of stocks in the S&P 500® Index which score highest based on an average of book-to-price ratio, sales-to-price ratio and earnings-to-price ratio, representing 50% of the total market value of the S&P 500® Index. The Lipper Large-Cap Value Funds Index consists of the largest funds as tracked by Lipper, Inc.Large Cap Value Funds seek long-term growth of capital by investing in companies that are considered to be undervalued relative to a major unmanaged stock index based on price-to-current earnings, book value, asset value, or other factors. Lipper rankings are based on total returns, including reinvestment of dividends and capital gains for the stated period; this calculation does not include sales charges. 1Average Annual Total Return represents the average annual change in account value over the period indicated. 3 EDGAR LOMAX VALUE FUND EXPENSE EXAMPLE at October 31, 2013 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Edgar Lomax Value Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/13 – 10/31/13). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.99% per the advisory agreement. The Advisor has voluntarily agreed to waive a portion of its advisory fee contingent upon the Fund’s performance versus the S&P 500® Value Index (see Note 4 of the Notes to Financial Statements). The amount of the voluntary waiver will depend upon the size of the Fund’s assets as of the end of each month. If the Advisor waives advisory fees under this arrangement, it has also agreed to absorb all expenses, other than advisory fees. For the six months ended October 31, 2013, the Fund’s aggregate annual operating expenses were reduced to 0.71%. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period* 5/1/13 10/31/13 5/1/13 – 10/31/13 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.71%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 4 EDGAR LOMAX VALUE FUND INDUSTRY ALLOCATION OF PORTFOLIO ASSETS at October 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. 5 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at October 31, 2013 Shares COMMON STOCKS - 94.69% Value Amusement, Gambling, and Recreation Industries - 1.59% Walt Disney Co. $ Beverage and Tobacco Product Manufacturing - 0.89% Altria Group, Inc. PepsiCo, Inc. Building Material and Garden Equipment - 1.00% Lowe’s Companies, Inc. Chemical Manufacturing - 14.82% AbbVie, Inc. Bristol-Myers Squibb Co. Dow Chemical Co. E. I. du Pont de Nemours and Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing - 12.31% Apple, Inc. Cisco Systems, Inc. Hewlett-Packard Co. Intel Corp. Raytheon Co. Couriers and Messengers - 0.52% United Parcel Service, Inc. - Class B Credit Intermediation and Related Activities - 8.22% American Express Co. Bank of New York Mellon Corp. Capital One Financial Corp. JPMorgan Chase & Co. The accompanying notes are an integral part of these financial statements. 6 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at October 31, 2013, continued Shares COMMON STOCKS - 94.69% Value Credit Intermediation and Related Activities - 8.22%, continued Wells Fargo & Co. $ Electrical Equipment, Appliance, and Component Manufacturing - 0.50% Emerson Electric Co. Food Services and Drinking Places - 1.79% McDonald’s Corp. General Merchandise Stores - 5.10% Target Corp. Wal-Mart Stores, Inc. Health and Personal Care Stores - 6.77% CVS Caremark Corp. Walgreen Co. Insurance Carriers and Related Activities - 6.70% Allstate Corp. UnitedHealth Group, Inc. Machinery Manufacturing - 5.45% Baker Hughes, Inc. General Electric Co. Management of Companies and Enterprises - 0.82% Goldman Sachs Group, Inc. Merchant Wholesalers, Nondurable Goods - 0.49% Procter & Gamble Co. Metal Ore Mining - 0.43% Freeport-McMoRan Copper & Gold, Inc. The accompanying notes are an integral part of these financial statements. 7 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at October 31, 2013, continued Shares COMMON STOCKS - 94.69% Value Miscellaneous Manufacturing - 1.83% Baxter International, Inc. $ Medtronic, Inc. Oil and Gas Extraction - 2.03% Apache Corp. Occidental Petroleum Corp. Petroleum and Coal Products Manufacturing - 5.31% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Pipeline Transportation - 0.43% Williams Co., Inc. Professional, Scientific, and Technical Services - 0.86% Amgen, Inc. Publishing Industries (except Internet) - 2.32% Microsoft Corp. Oracle Corp. Rail Transportation - 2.16% Norfolk Southern Corp. Union Pacific Corp. Support Activities for Mining - 1.30% Halliburton Co. Telecommunications - 4.54% AT&T, Inc. Verizon Communications, Inc. The accompanying notes are an integral part of these financial statements. 8 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at October 31, 2013, continued Shares COMMON STOCKS - 94.69% Value Transportation Equipment Manufacturing - 4.40% Ford Motor Co. $ General Dynamics Corp. Lockheed Martin Corp. Utilities - 2.11% American Electric Power Co., Inc. Exelon Corp. Southern Co. TOTAL COMMON STOCKS (Cost $31,214,410) Shares SHORT-TERM INVESTMENTS - 5.34% Value Fidelity Institutional Money Market Portfolio, 0.01% (a) Invesco STIT-STIC Prime Portfolio, 0.06% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $2,308,326) TOTAL INVESTMENTS IN SECURITIES (Cost $33,522,736) - 100.03% Liabilities in Excess of Other Assets - (0.03)% ) TOTAL NET ASSETS - 100.00% $ (a)Rate shown is the 7-day annualized yield as of October 31, 2013. The accompanying notes are an integral part of these financial statements. 9 EDGAR LOMAX VALUE FUND STATEMENT OF ASSETS AND LIABILITIES at October 31, 2013 ASSETS Investments in securities, at value (identified cost $33,522,736) $ Receivables Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Audit fees Administration fees Transfer agent fees and expenses Fund accounting fees Legal fees Advisory fees Shareholder reporting Custody fees Chief Compliance Officer fee Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$43,222,876/3,137,946 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 10 EDGAR LOMAX VALUE FUND STATEMENT OF OPERATIONS – For the year ended October 31, 2013 INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES Advisory fees (Note 4) Adminstration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Legal fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Reports to shareholders Insurance expense Other expenses Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 11 EDGAR LOMAX VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, 2013 October 31, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income at end of year $ $ (a) A summary of share transactions is as follows: Year Ended Year Ended October 31, 2013 October 31, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase/(decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. 12 EDGAR LOMAX VALUE FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each year Year Ended October 31, Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) Total distributions ) Net asset value, end of year $ Total return % Ratios/supplemental data: Net assets, end of year (thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Ratio of net investment income to average net assets: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Portfolio turnover rate % The accompanying notes are an integral part of these financial statements. 13 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2013 NOTE 1 – ORGANIZATION The Edgar Lomax Value Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as an open-end management investment company.The Fund’s investment objective is to seek long-term capital growth while providing some income.The Fund began operations on December 12, 1997. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax years 2010-2012, or expected to be taken in the Fund’s 2013 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. 14 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2013, continued E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Year End: In preparing the financial statements as of October 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. 15 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2013, continued Short-Term Securities – Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of October 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
